Citation Nr: 0205469	
Decision Date: 05/28/02    Archive Date: 06/03/02	

DOCKET NO.  98-02 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Restoration of a disability evaluation of 30 percent for 
postoperative residuals of a left knee injury, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1988 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that reduced the evaluation for the 
veteran's service-connected left knee disability from 
30 percent disabling to 20 percent disabling, effective 
April 1, 1997.


FINDINGS OF FACT

1.  A February 1992 RO decision assigned a 30 percent 
evaluation for complete anterior cruciate ligament tear of 
the left knee with left common peroneal nerve neurapraxia 
with posterior cruciate ligament laxity and complete tear of 
the posterolateral complex from May 1, 1992.

2.  A January 1997 RO decision reduced that evaluation to 
20 percent on the basis of one examination when all of the 
evidence of record did not indicate that sustained 
improvement was demonstrated.


CONCLUSION OF LAW

The criteria for restoration of the 30 percent evaluation for 
complete anterior cruciate ligament tear of the left knee 
with left common peroneal nerve neurapraxia with posterior 
cruciate ligament laxity and complete tear of the 
posterolateral complex have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.344, 4.7, Part 4, Diagnostic Codes 8521-5257 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist claimants has been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159 (2001).  Although the record does 
not indicate that the RO has issued the veteran either a 
statement of the case or supplemental statement of the case 
informing him of the legal criteria governing restoration of 
disability evaluations or whether separate evaluations are 
warranted for arthritis or neurological involvement, in light 
of the Board's decision herein granting full restoration of 
the 30 percent, the veteran will not be prejudiced by the 
Board's decision at this time.  See 38 C.F.R. § 3.344(c) 
(2001); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991), 
(holding that a 10 percent evaluation will be assigned where 
there is arthritis of a knee with pain on motion); VAOPGCPREC 
23-97; VAOPGCPREC 9-98; Esteban v. Brown, 6 Vet. App. 259 
(1994); Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, 
the Board may now proceed without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

An August 1990 RO decision granted service connection for 
complete anterior cruciate ligament tear of the left knee 
with left common peroneal nerve neurapraxia with posterior 
cruciate ligament laxity and complete tear of the 
posterolateral complex, and assigned a 40 percent evaluation 
from June 28, 1990.

The report of an October 1991 VA examination reflects that 
the veteran stood and walked with normal station and gait.  
He had mild anterior and mild posterior cruciate ligament 
laxity.  Range of motion of the left knee was accomplished 
from 0 degrees to 135 degrees with no crepitation.  There was 
normal ankle motion.  There was decreased sensation down the 
left foot and EHL weakness.  X-rays of the left knee indicate 
that there were bone screws in the lateral femoral condyle 
and the proximal fibula and the fragment of a screw in the 
proximal tibia, indicating previous reconstructive surgery to 
the anterior cruciate and lateral collateral ligaments.  
Minimal degenerative arthritis was noted in the medial 
compartment of the knee joint.  The diagnoses included status 
post anterior cruciate ligament reconstruction of the left 
knee with mild chronic anterior cruciate ligament and 
posterior cruciate ligament sprain, as well as persistent 
partial common peroneal neuropathy with decreased sensation 
of the foot and EHL weakness. 

A February 1992 RO decision reduced the evaluation for the 
veteran's service-connected complete anterior cruciate 
ligament tear of the left knee with left common peroneal 
nerve neurapraxia with posterior cruciate ligament laxity and 
complete tear of the posterolateral complex to 30 percent 
disabling, effective May 1, 1992.

The report of a July 1996 VA orthopedic examination reflects 
that the veteran walked with a slight limp and that his left 
knee was thrown out on extension.  He had one-plus laxity of 
the anterior cruciate ligament, posterior cruciate ligament, 
and medial cruciate ligament.  Range of motion of the left 
knee was accomplished from minus 5 degrees extension to 
130 degrees flexion.  He had normal ankle motion.  There was 
mild hypesthesia of the common peroneal nerve.  There were no 
X-rays of the knee.  The diagnoses included status post 
repair of the left knee with residual instability and 
peroneal nerve injury.

An October 1996 record from a service hospital reflects that 
the veteran continued to have instability of the left knee.

The veteran's service-connected left knee disability has been 
evaluated under the provisions of Diagnostic Codes 8521 and 
 5257.  Diagnostic Code 5257 provides that a 10 percent 
evaluation will be assigned for slight other impairment of 
the knee with recurrent subluxation or lateral instability.  
A 20 percent evaluation will be assigned for moderate other 
impairment of the knee with recurrent subluxation or lateral 
instability and a 30 percent evaluation will be assigned 
where other impairment of the knee with recurrent subluxation 
or lateral instability is severe.  Diagnostic Code 8521 
provides that a 10 percent evaluation will be assigned for 
mild incomplete paralysis of the common peroneal nerve.  A 
20 percent evaluation will be assigned where this incomplete 
paralysis is moderate and a 30 percent evaluation where it is 
severe.

There is no question that a disability may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Appeals for Veterans Claims (Court), in Brown v. 
Brown, 5 Vet. App. 413 (1993), has interpreted the provisions 
of 38 C.F.R. § 4.13 to require that, in any rating reduction 
case, it must be ascertained, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 provide that, in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  The 
provisions of 38 C.F.R. § 3.344 also establish that there 
must be improvement before an evaluation is reduced.  Ratings 
on account of disease that is subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  38 C.F.R. § 3.344(a).

In reaching its decision, the Board has considered the 
complete history of the disability in question, as well as 
the current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2001).

At the time of the proposal to reduce and the reduction, a 
30 percent evaluation for the service-connected left knee 
disability had been in effect for greater than five years.  
The recent evidence consisted of the report of a July 1996 VA 
examination and an October 1996 treatment record.  Since the 
reduction was based upon one examination, the reduction would 
not be appropriate except where all the evidence clearly 
warranted the conclusion that sustained improvement had been 
demonstrated.  Further, examinations less full and complete 
than those on which payments were authorized or continued 
will not be used as a basis of reduction.  38 C.F.R. 
§ 3.344(a).

A review of the reports of the October 1991 and July 1996 VA 
examinations reflects that in October 1991 the veteran stood 
and walked with a normal station and gait.  In July 1996 he 
walked with a slight limp and his left knee was thrown out on 
extension.  Thus, the examination report of July 1996 does 
not reflect improvement with respect to the veteran's gait, 
but rather indicates some decrease in function.  The October 
1991 examination report reflects mild anterior and posterior 
cruciate ligament laxity and the July 1996 examination report 
indicates one-plus laxity of the anterior, posterior, and 
medial cruciate ligaments.  Therefore, the July 1996 report 
does not indicate improvement, but rather also indicates 
laxity of the medial cruciate ligament.  Range of motion in 
1991 was indicated to be 0 to 135 degrees with range of 
motion in 1996 being minus 5 to 130 degrees.  Therefore, 
there was not improvement in range of motion, but there was a 
decrease in range of motion.  In 1991 there was decreased 
sensation down the left foot and in 1996 there was mild 
hypesthesia of the common peroneal nerve.  Therefore, there 
was no indication of improvement in the symptoms related to 
the common peroneal nerve in 1996.  

On the basis of the above discussion regarding review of the 
examinations conducted in 1991 and 1996, the July 1996 
examination report does not demonstrate improvement, but 
demonstrates that symptoms either remain the same or 
increased in severity.  Further, the July 1996 examination 
was less full and complete because there were no X-rays of 
the left knee at that time.

The other evidence of record, consisting of the veteran's 
statement in October 1996 and the October 1996 treatment 
record, does not indicate improvement, but indicates 
continuing instability and the veteran's belief that his 
disability remained the same.

It is incumbent upon VA to demonstrate improvement prior to 
the rating decision.  After the fact justification of a past 
error cannot make right that which was already wrong.  
Bentley v. Derwinski, 1 Vet. App. 28, 31 (1990).  The burden 
of proof is on VA to establish that a reduction is warranted 
by a preponderance of the evidence.  Kitchens v. Brown, 
7 Vet. App. 320 (1995).  In light of the above analysis 
regarding the evidence of record, sustained improvement in 
the veteran's service-connected left knee disability at the 
time of the January 1997 rating decision reducing the 
evaluation from 30 percent to 20 percent disabling was not 
demonstrated.  Therefore, restoration of the 30 percent 
evaluation is warranted.


ORDER

Restoration of the 30 percent evaluation for the service-
connected left knee disability is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

